internal_revenue_service director exempt_organizations rulings and agreements release number release date date department of the treasury p o box - room xxxx cincinnati ohio employer_identification_number person to contact - id contact telephone numbers legend uil b name of organization c high school d geographical location x amount dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 the scholarship funds will be designated for tuition books fees supplies or any your letter indicates that the b will be awarding scholarships in amounts of not less than x per semester other tuition related cost essential for the student's education the recipient of the scholarship will be selected from the population of graduating seniors of c the scholarship is to encourage and enable outstanding students to continue to develop academically through pursuing a baccalaureate degree at a qualified college or university students seeking a degree in engineering business or teaching will be given preference in awarding this scholarship the purpose of every effort will be made to inform potential scholarship applicants about the availability of the scholarships each year scholarship announcement letters and descriptive brochures will be sent to c additionally press releases will be provided to all newspapers in d outlining the eligibility requirements and the application process the number of new scholarships to be awarded shall be determined annually by the trustees based on prior commitments outstanding and funds available for this purpose the initial term of a scholarship shall be the number of semesters required for the recipient to complete a degree but not to exceed nine semesters for a baccalaureate degree scholarship recipients shall be selected based on the following criteria e e e e e e e e proof of united_states citizenship high school grades and class rank act or sat scores honors and awards for school work extracurricular or civic activities applicant statements about reading and recreational activities that indicate their interests applicant statements about their educational objectives general remarks about the application as prepared by a school official and personal recommendations written on behalf of the applicant the following persons are not eligible to apply for scholarships e e e full time employees of the foundation having at least one year_of_service members of the family spouse children or grandchildren of members of the scholarship committee or the selection committee and disqualified persons of the foundation as described in sec_4946 a the selection committee shall be made up of three members appointed by the trustees of the foundation continued receipt of this scholarship will be based on the recipient maintaining a cumulative grade point average on a scale remaining a full time student as defined by the qualified college or university being attended and continuing to pursue a degree in the aforementioned disciplines each scholarship recipient shall provide promptly a comprehensive written report and a transcript of the work of the previous semester the scholarship awarded to any student not providing evidence of successful completion of a semester shall be terminated and discontinued and the student will be required to repay funds received for that semester scholarship recipient will be required to submit a written report of his or her activities at the end of each semester additionally he or she will submit a transcript from the college or university attended that includes the courses completed and grades recorded for each course the scholarship recipient will also submit receipts or other documents that substantiate the use of scholarship funds for educational_purposes each report and transcript will be reviewed by the grantor at the end of each semester to determine whether the terms and conditions of the grant have been met students who have not provided evidence of successfully completing the semester will be requested in writing to return funds for that semester and will receive no additional funds however it is anticipated that payments of the scholarships will be presented directly to the educational_organization in order to minimize the foundation’s exposure for misuse of funds a recipient who fails to maintain a cumulative grade point average of will be placed on probation for one the semester and not receive scholarship funds until the required cumulative grade point average has been met application forms and attachments semester reports and all written records and correspondence relating to scholarship recipients will be kept for at least five years following the initial scholarship award and will include but are not limited to the following i ii iil iv information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the the amount and purpose for each grant and all grantee reports and other follow-up data in administering the grant program sec_4945 and b of the code impose certain excise_taxes on taxable expenditures’ made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a il the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements
